PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,674,347
Issued: March 18, 2014
Application No. 13/254,574
Filed: 2 Sep 2011
For: ORGANIC SEMICONDUCTOR MATERIAL AND ORGANIC THIN-FILM TRANSISTOR
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed November 24, 2020, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision. Extension of this two-month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 U.S.C. § 704.

The petition for reconsideration must include the lacking item(s) noted below, since, after a decision on the petition for reconsideration, no further reconsideration or review of the matter will be undertaken by the Director.

This patent expired on March 18, 2018 for failure to pay the 3.5-year maintenance fee. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

The petition fails to satisfy requirement (1) set forth above. Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the patent expired for nonpayment of a maintenance fee.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 41(c)(1) and 37 CFR 1.378 rests with the petitioner. 

The first period of delay petitioner must address on renewed petition is the delay in payment of the maintenance fee that resulted in the expiration of this patent. Petitioner must explain the delay between when the maintenance fee was due and when the maintenance fee was paid.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.378(b). Petitioner must explain why the initial proper petition was not filed until November 24, 2020.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b).

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See, In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378. See, MPEP 2590(I).

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See, MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With respect to (2) and (3) above, petitioner has submitted $4,100.00 ($2,000.00 undiscounted 3.5-year maintenance fee and $2,100.00 undiscounted petition fee). However, USPTO finance records reflect that the patentee herein is a small entity. To the extent that patentee’s entity status has changed, any request for reconsideration of this decision must also comply with 37 CFR 1.28. To the extent that patentee’s entity status remains unchanged, any request for reconsideration of this decision must include clarification of patentee’s entity status so that the Office may properly calculate the fees due herein.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Via EFS-Web

Telephone inquiries should be directed to the undersigned at (703) 571-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions